Name: Council Implementing Regulation (EU) 2016/74 of 22 January 2016 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: international security;  financial institutions and credit;  international affairs;  civil law;  international trade;  Asia and Oceania
 Date Published: nan

 23.1.2016 EN Official Journal of the European Union L 16/6 COUNCIL IMPLEMENTING REGULATION (EU) 2016/74 of 22 January 2016 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran (1), and in particular Article 46 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012 concerning restrictive measures against Iran. (2) On 17 January 2016, the United Nations Security Council (UNSC) removed two entities from the list of persons and entities subject to the measures imposed by points (c) and (d) of paragraph 6 of Annex B to UNSC Resolution 2231(2015). Those entities should also be removed from the list of persons and entities subject to restrictive measures, set out in Annex VIII to Regulation (EU) No 267/2012. (3) Regulation (EU) No 267/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The entities listed in the Annex to this Regulation are deleted from the list of entities set out in Annex VIII to Regulation (EU) No 267/2012. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2016. For the Council The President A.G. KOENDERS (1) OJ L 88, 24.3.2012, p. 1. ANNEX 1. Bank Sepah and Bank Sepah International